DETAILED ACTION
This action is in reply to an application filed October 20th, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the First inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more and the judicial exception is not integrated into a practical application.
Step 1:
	The claim 1 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 1 is a mental process. The method of claim 1 merely consists of assigning the route request to a first autonomous vehicle which under its BRI constitutes the mental process of preparing an itinerary for the use of multiple vehicles in one trip where one vehicle is used for the first segment of said trip and another is used for the rest. For example, when a person is booking a flight to a distant airport that does not have a direct flight from their airport they have to determine which flights from their airport to other airports allow them to be in an airport that has a direct flight from the layover airport to the final destination airport.
Step 2a Prong 2:
	Claim 1 recites the additional element of [a] method for long distance rides in a fleet of autonomous vehicles: receiving a route request including a pick-up location and a destination; determining that a first autonomous vehicle has insufficient charge to complete the route request; and determining a waypoint for at least one of: recharging the first autonomous vehicle, and assigning a second portion of the route request to a second autonomous vehicle which are insufficient to integrate the judicial exception into a practical application. The additional element of [a] method for long distance rides in a fleet of autonomous vehicles is merely generically linking the mental process to a fleet of autonomous vehicles for long distance rides. The additional elements of receiving a route request including a pick-up location and a destination; determining that a first autonomous vehicle has insufficient charge to complete the route request; and determining a waypoint for at least one of: recharging the first autonomous vehicle, and assigning a second portion of the route request to a second autonomous vehicle are insufficient to find a practical application because they are merely data gathering and are thus considered insignificant extra solution activity.

Step 2b:
The additional element of [a] method for long distance rides in a fleet of autonomous vehicles, which was considered merely generically linking the mental process to a fleet of autonomous vehicles for long distance rides in step 2a, is similarly insufficient for a finding of significantly more because it is generically linking the abstract idea to the field of use for a fleet of autonomous vehicles for long distance rides. For example, the MPEP provides that merely limiting the reach of the claim is simply linking that claim to a particular field of use without significantly more. See MPEP 2106.05(h)(iii). Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
The additional elements of receiving a route request including a pick-up location and a destination; determining that a first autonomous vehicle has insufficient charge to complete the route request; and determining a waypoint for at least one of: recharging the first autonomous vehicle, and assigning a second portion of the route request to a second autonomous vehicle, which were considered merely data gathering and are thus considered insignificant extra solution activity are also insufficient for a finding of significantly more because they are merely data gathering steps. See MPEP 2106.05(g)(3)(ii). Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
Claims 2-5 falls under the same judicial exceptions of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 2, claim 2 recites the same method of claim 1 but with the additional elements of selecting the first and second autonomous vehicles from the fleet of autonomous vehicles, and determining a first route for the first autonomous vehicle to the pick-up location and from the pick-up location to the waypoint which do not integrate the mental process into a practical application nor amount to significantly more as these are merely well-understood, routine, and conventional activities when performing the mental process defined in Step 2a in claim 1 above. Evidence for this assertion can be found in the 102(a)(1) and 103 rejections stated below as well as in the references cited in the Conclusion section below. See MPEP 2106.05(d)(II)(vi): Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Regarding claim 3, claim 3 recites the same method of claim 2 but with the additional element of determining a second route for the second autonomous vehicle from the waypoint to the destination which does not integrate the mental process into a practical application nor amount to significantly more as this is merely a well-understood, routine, and conventional activity when performing the mental process defined in Step 2a in claim 1 above. Evidence for this assertion can be found in the 102(a)(1) and 103 rejections stated below as well as in the references cited in the Conclusion section below. See MPEP 2106.05(d)(II)(vi): Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Regarding claim 4, claim 4 recites the same method of claim 3 but with the additional element of determining a third route for the second autonomous vehicle to the waypoint which does not integrate the mental process into a practical application nor amount to significantly more as this is merely a well-understood, routine, and conventional activity when performing the mental process defined in Step 2a in claim 1 above. Evidence for this assertion can be found in the 102(a)(1) and 103 rejections stated below as well as in the references cited in the Conclusion section below. See MPEP 2106.05(d)(II)(vi): Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Regarding claim 5, claim 5 recites the same method of claim 3 but with the additional element of ensuring the second autonomous vehicle has sufficient charge for the second route which does not integrate the mental process into a practical application nor amount to significantly more as this is merely a well-understood, routine, and conventional activity when performing the mental process defined in Step 2a in claim 1 above. Evidence for this assertion can be found in the 102(a)(1) and 103 rejections stated below as well as in the references cited in the Conclusion section below. See MPEP 2106.05(d)(II)(vi): Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Claim 7 falls under the same judicial exceptions of claim 1 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 7, claim 7 recites the same method of claim 1 but with the additional elements of identifying a plurality of waypoint locations, and receiving a selection from the plurality of waypoint locations, wherein the selection is used to determine the waypoint which does not integrate the mental process into a practical application nor amount to significantly more. The identifying step is merely a well-understood, routine, and conventional activity when performing the mental process defined in Step 2a in claim 1 above. Evidence for this assertion can be found in the 102(a)(1) and 103 rejections stated below as well as in the references cited in the Conclusion section below. See MPEP 2106.05(d)(II)(vi): Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). The receiving step is merely data gathering and is thus considered insignificant extra solution activity. See MPEP 2106.05(g)(3)(iv). Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). 
Given the above analysis, examiner has determined that claims 1-5 and 7 are not eligible subject matter under 101 and are thus rejected.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christen et al. (US Pub. No. 20190219411 A1), herein after Christen.
Regarding claim 18, Christen teaches [a] method for coordinating multiple vehicles for long distance rides, comprising: receiving a route request at a routing coordinator, including a pick-up location and a destination, wherein the routing coordinator coordinates a fleet of autonomous vehicles (Christen: Para. 0030 and 0054; "The illustrative embodiments propose and present routing and charging solutions that allow users to make better use of time, by freeing the user from the charging location while the vehicle charges. The embodiments may also accommodate cost optimized models, if significant difference in price may be achieved through use of remote charging points (remote from home). Further, the embodiments accommodate “handoff” scenarios, whereby ridesharing services can transfer passengers for convenience and/or if charging is needed. Similar techniques can be used in an autonomous-vehicle (AV) on-demand model, where AVs can be hailed by passengers, but may have insufficient charge or range to complete a whole journey." "In this example, the user requests 501 a journey that would carry a first vehicle beyond a permissible zone and/or current charge range. So, for example, the user wants to travel from New York City to Chicago using AVs and/or ride-sharing... Even if it were permissible to send an AV or driver from New York City to Chicago, the passenger may not want to incur the multiple recharging stops that might be needed along the way. While the passenger may elect to simply wait, the process may determine that for undelayed completion, the request may require multiple vehicles."); determining that a distance associated with the route request is further than an autonomous vehicle of the fleet of autonomous vehicles can drive without recharging (Christen: Para. 0006; "In a third illustrative embodiment, a system includes a processor configured to determine that a requested travel route exceeds a first travel area associated with a first vehicle. The processor is also configured to determine a hand-off point inside the first travel area. The processor is further configured to, responsive to the first vehicle traveling to within a threshold arrival time of the hand-off point, request a ride from a second vehicle projected to arrive at the hand-off point by the time the first vehicle arrives."); providing a user interface for the route request for selection between pausing a ride for a selected period of time to recharge a vehicle battery and switching to a second autonomous vehicle (Christen: Para. 0013, 0042, and 0030; "A vehicle enabled with a vehicle-based computing system may contain a visual front end interface 4 located in the vehicle. The user may also be able to interact with the interface if it is provided, for example, with a touchscreen display. In another illustrative embodiment, the interaction occurs through button presses, spoken dialog system with automatic speech recognition, and speech synthesis." "The system can choose a route for a user, or the system can present 215 alternate route options including a charging point. This presentation may also include, for example, the average current wait for a hailed ride and/or the proximity of food/groceries/malls, etc. Any information usable to help the user make the decision may be included in the route selection presentation process." "The illustrative embodiments propose and present routing and charging solutions that allow users to make better use of time, by freeing the user from the charging location while the vehicle charges. The embodiments may also accommodate cost optimized models, if significant difference in price may be achieved through use of remote charging points (remote from home). Further, the embodiments accommodate “handoff” scenarios, whereby ridesharing services can transfer passengers for convenience and/or if charging is needed."); determining a plurality of waypoints for one of the pausing the ride and switching to a second autonomous vehicle (Christen: Para. 0042; "The system can choose a route for a user, or the system can present 215 alternate route options including a charging point. This presentation may also include, for example, the average current wait for a hailed ride and/or the proximity of food/groceries/malls, etc. Any information usable to help the user make the decision may be included in the route selection presentation process."); and providing a user interface for selection of one of the plurality of waypoints (Christen: Para. 0042; "The system can choose a route for a user, or the system can present 215 alternate route options including a charging point. This presentation may also include, for example, the average current wait for a hailed ride and/or the proximity of food/groceries/malls, etc. Any information usable to help the user make the decision may be included in the route selection presentation process.").
Regarding claim 19, Christen remains applied as in claim 18and further teaches [t]he method of claim 18, wherein the user interface for selection of one of the plurality of waypoints includes associated attractions at each of the plurality of waypoints (Christen: Para. 0042; "The system can choose a route for a user, or the system can present 215 alternate route options including a charging point. This presentation may also include, for example, the average current wait for a hailed ride and/or the proximity of food/groceries/malls, etc. Any information usable to help the user make the decision may be included in the route selection presentation process.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US Pub. No. 20180350022 A1), herein after Stefan.
Regarding claim 1, Stefan teaches [a] method for long distance rides in a fleet of autonomous vehicles, comprising: receiving a route request including a pick-up location and a destination (Stefan: Para. 0055; "As explained above, at least partially, rideshare systems are those systems which allows a user (rideshare system user) to download a reservation account to a mobile computing device and then register their account by providing personal and/or payment information. The user may then have access to a rideshare system to request personal transportation from an available autonomous vehicle (discussed above), generally within a certain proximity of their location or a selected location (e.g., 5-10 miles) and able to meet desired reservation time restrictions."); assigning the route request to a first autonomous vehicle (Stefan: Para. 0055; "During the rideshare reservation, a delegated vehicle will autonomously traverse to the user's location, pick the user up, autonomously transport the user to their selected destination to drop the user off before their deadline."); determining that a first autonomous vehicle has insufficient charge to complete the route request (Stefan: Para. 0056; "Nevertheless, a user may request transportation which, if carried out as discussed in the preceding paragraph, would exceed the allowable vehicle resources of any available vehicle. Moreover, there may not be enough time for any one of the available vehicles to replenish resources before the reservation's established time limit."); and determining a waypoint for at least one of: recharging the first autonomous vehicle, and assigning a second portion of the route request to a second autonomous vehicle (examiner interprets the waypoints to be rallying locations for the two cars involved in the trip to meet for the sake of allowing the passenger to swap from one car to another) (Stefan: Para. 0045 and 0043; "For example, OBD 44 may provide State of Charge (SoC) information for power source 218 based on information received from one or more power reading sensors." "In another example, when vehicle resources are scarce and time may be a factor, server 54 can determine that the requested reservation includes reservation information that indicates the distance between the pickup coordinates and drop off coordinates is beyond the remaining distance allowed for any one available vehicle. As a result, based on these factors, server 54 will select two of those available fleet vehicles to carry out the requested reservation using a vehicle identifier for both vehicles and assign that identifier to the reservation account and corresponding rideshare records. Server 54 then communicates both the pickup coordinates and coordinates of a rallying location to the telematics unit of one selected fleet vehicle so this first vehicle can direct itself to the user for pickup. Server 54 also communicates the rallying location coordinates and drop off coordinates to the other selected fleet vehicle so this second vehicle can direct itself to the rallying location and wait for the first vehicle to arrive. In this way, the selected vehicles are considered to create a vehicle chain and the user can switch vehicles midway through their reservation. Skilled artists will see that server 54 can select more than two of the available vehicles to work in concert to complete a rideshare reservation. Skilled artists will further see that each vehicle's remaining allowable distance may be determined by the remaining SoC for the power source as indicated by OBD 44 or, in the alternative, may be determined by the remaining fuel as indicated by fuel gauge 44. The rallying location coordinates may moreover be based upon the allowable vehicle distances.").
Stefan is silent to the fact that the first vehicle goes recharge its battery after the user has swapped to the second vehicle, however Stefan does teach that the first vehicle is assigned to complete the entire route if it has enough charge to travel to the final destination and then to a recharging station, and that the rallying location is selected based on the available resources of the first vehicle (Stefan: Para. 0055; "The user may then have access to a rideshare system to request personal transportation from an available autonomous vehicle (discussed above), generally within a certain proximity of their location or a selected location (e.g., 5-10 miles) and able to meet desired reservation time restrictions. During the rideshare reservation, a delegated vehicle will autonomously traverse to the user's location, pick the user up, autonomously transport the user to their selected destination to drop the user off before their deadline. Afterwards, the user may be provided an opportunity to submit their own feedback/rating of one or more of the rideshare system services. The vehicle may moreover autonomously traverse to the next request, a parking location, or a vehicle charge station or refueling station.") for the benefit of having the vehicle be at full charge before the next assignment.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to select rallying locations close to recharge stations and to command the first vehicle from Stefan to go recharge after the user has finished swapping to the second vehicle for the benefit of having the vehicle be at full charge before the next assignment.
Regarding claim 2, Stefan remains applied as in claim 1 and further teaches [t]he method of claim 1, further comprising: selecting the first and second autonomous vehicles from the fleet of autonomous vehicles (Stefan: Para. 0043; "As a result, based on these factors, server 54 will select two of those available fleet vehicles to carry out the requested reservation using a vehicle identifier for both vehicles and assign that identifier to the reservation account and corresponding rideshare records."), and determining a first route for the first autonomous vehicle to the pick-up location and from the pick-up location to the waypoint (Stefan: Para. 0021 and 0043; "The navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GPS component 42), or some or all navigation services can be done via telematics unit 24, wherein the location coordinate information (vehicle location data) is sent to a remote location for purposes of providing the vehicle with navigation maps, map annotations, route calculations, and the like." "Server 54 then communicates both the pickup coordinates and coordinates of a rallying location to the telematics unit of one selected fleet vehicle so this first vehicle can direct itself to the user for pickup.").
Regarding claim 3, Stefan remains applied as in claim 2 and further teaches [t]he method of claim 2, further comprising determining a second route for the second autonomous vehicle from the waypoint to the destination (Stefan: Para. 0021 and 0043; "The navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GPS component 42), or some or all navigation services can be done via telematics unit 24, wherein the location coordinate information (vehicle location data) is sent to a remote location for purposes of providing the vehicle with navigation maps, map annotations, route calculations, and the like." "Server 54 also communicates the rallying location coordinates and drop off coordinates to the other selected fleet vehicle so this second vehicle can direct itself to the rallying location and wait for the first vehicle to arrive.").
Regarding claim 4, Stefan remains applied as in claim 3 and further teaches [t]he method of claim 3, further comprising determining a third route for the second autonomous vehicle to the waypoint (Stefan: Para. 0021 and 0043; "The navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GPS component 42), or some or all navigation services can be done via telematics unit 24, wherein the location coordinate information (vehicle location data) is sent to a remote location for purposes of providing the vehicle with navigation maps, map annotations, route calculations, and the like." "Server 54 also communicates the rallying location coordinates and drop off coordinates to the other selected fleet vehicle so this second vehicle can direct itself to the rallying location and wait for the first vehicle to arrive.").
Regarding claim 5, Stefan remains applied as in claim 3 and further teaches [t]he method of claim 3, further comprising ensuring the second autonomous vehicle has sufficient charge for the second route (Stefan: Para. 0043; "Skilled artists will further see that each vehicle's remaining allowable distance may be determined by the remaining SoC for the power source as indicated by OBD 44 or, in the alternative, may be determined by the remaining fuel as indicated by fuel gauge 44. The rallying location coordinates may moreover be based upon the allowable vehicle distances.").
Regarding claim 7, Stefan remains applied as in claim 1 and further teaches [t]he method of claim 1, further comprising identifying a plurality of waypoint locations (examiner interprets the waypoints to be rallying locations for the two cars involved in the trip to meet for the sake of allowing the passenger to swap from one car to another) (Stefan: Para. 0063 and 0064; "In this step, furthermore, server 54 will determine if any of these vehicles have/will have enough resources (i.e., State of Charge/fuel) to safely carryout the reservation as requested (i.e., carryout the reservation tasks and still have enough remaining resources to arrive at a charge/fuel station)... However, if it is determined that none of the vehicles have/will have enough resources, method 400 will move to step 450." "In step 450, with reference to FIGS. 5 and 6, server 54 will review and analyze the system function data of each vehicle in light of their respective vehicle locations 506 and 510, the user location 502, and the destination location 504. Thereafter, server 54 will select at least two vehicles based on these factors. For instance, the fleet vehicle at vehicle location 506 has an estimated travel range 508 which can only allow the vehicle to get part way to the destination location 504 after getting the user at their user location 508. Conversely, the fleet vehicle at vehicle location 510 has an estimated travel range 512 which does not allow the vehicle to reach the user location 508 but allows the vehicle to reach destination location 504. Therefore, server 54 may select the vehicles at location 506 and the vehicle at location 510 because each is unable to carry out the reservation by themselves but can carry out the entire reservation when working in concert. Factoring into account the remaining vehicle resources, server 54 will also create a rallying location 514 located somewhere between the two vehicle locations 506 and 510. The rallying point location 514 acts as a midway point in which the selected vehicles are to meet (i.e., to establish a vehicle chain)."), and receiving a selection from the plurality of waypoint locations, wherein the selection is used to determine the waypoint (Stefan: Para. 0064; "Factoring into account the remaining vehicle resources, server 54 will also create a rallying location 514 located somewhere between the two vehicle locations 506 and 510. The rallying point location 514 acts as a midway point in which the selected vehicles are to meet (i.e., to establish a vehicle chain).").
Regarding claim 8, Stefan teaches [a] system for long distance rides in a vehicle fleet, comprising: a fleet of autonomous vehicles including a first autonomous vehicle and a second autonomous vehicle (Stefan: Para. 0055; "As explained above, at least partially, rideshare systems are those systems which allows a user (rideshare system user) to download a reservation account to a mobile computing device and then register their account by providing personal and/or payment information. The user may then have access to a rideshare system to request personal transportation from an available autonomous vehicle (discussed above), generally within a certain proximity of their location or a selected location (e.g., 5-10 miles) and able to meet desired reservation time restrictions."); and a central computing system including a routing coordinator configured to: receive a route request including pick-up location and a destination (Stefan: Para. 0055; "During the rideshare reservation, a delegated vehicle will autonomously traverse to the user's location, pick the user up, autonomously transport the user to their selected destination to drop the user off before their deadline."), determine that the first autonomous vehicle has insufficient charge to complete the route request (Stefan: Para. 0056; "Nevertheless, a user may request transportation which, if carried out as discussed in the preceding paragraph, would exceed the allowable vehicle resources of any available vehicle. Moreover, there may not be enough time for any one of the available vehicles to replenish resources before the reservation's established time limit."); and identify a waypoint for at least one of: recharging the first autonomous vehicle, and assigning a portion of the route request to the second autonomous vehicle (examiner interprets the waypoints to be rallying locations for the two cars involved in the trip to meet for the sake of allowing the passenger to swap from one car to another) (Stefan: Para. 0045 and 0043; "For example, OBD 44 may provide State of Charge (SoC) information for power source 218 based on information received from one or more power reading sensors." "In another example, when vehicle resources are scarce and time may be a factor, server 54 can determine that the requested reservation includes reservation information that indicates the distance between the pickup coordinates and drop off coordinates is beyond the remaining distance allowed for any one available vehicle. As a result, based on these factors, server 54 will select two of those available fleet vehicles to carry out the requested reservation using a vehicle identifier for both vehicles and assign that identifier to the reservation account and corresponding rideshare records. Server 54 then communicates both the pickup coordinates and coordinates of a rallying location to the telematics unit of one selected fleet vehicle so this first vehicle can direct itself to the user for pickup. Server 54 also communicates the rallying location coordinates and drop off coordinates to the other selected fleet vehicle so this second vehicle can direct itself to the rallying location and wait for the first vehicle to arrive. In this way, the selected vehicles are considered to create a vehicle chain and the user can switch vehicles midway through their reservation. Skilled artists will see that server 54 can select more than two of the available vehicles to work in concert to complete a rideshare reservation. Skilled artists will further see that each vehicle's remaining allowable distance may be determined by the remaining SoC for the power source as indicated by OBD 44 or, in the alternative, may be determined by the remaining fuel as indicated by fuel gauge 44. The rallying location coordinates may moreover be based upon the allowable vehicle distances.").
Stefan is silent to the fact that the first vehicle goes recharge its battery after the user has swapped to the second vehicle, however Stefan does teach that the first vehicle is assigned to complete the entire route if it has enough charge to travel to the final destination and then to a recharging station, and that the rallying location is selected based on the available resources of the first vehicle (Stefan: Para. 0055; "The user may then have access to a rideshare system to request personal transportation from an available autonomous vehicle (discussed above), generally within a certain proximity of their location or a selected location (e.g., 5-10 miles) and able to meet desired reservation time restrictions. During the rideshare reservation, a delegated vehicle will autonomously traverse to the user's location, pick the user up, autonomously transport the user to their selected destination to drop the user off before their deadline. Afterwards, the user may be provided an opportunity to submit their own feedback/rating of one or more of the rideshare system services. The vehicle may moreover autonomously traverse to the next request, a parking location, or a vehicle charge station or refueling station.") for the benefit of having the vehicle be at full charge before the next assignment.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to select rallying locations close to recharge stations and to command the first vehicle from Stefan to go recharge after the user has finished swapping to the second vehicle for the benefit of having the vehicle be at full charge before the next assignment.
Regarding claim 10, Stefan remains applied as in claim 8 and further teaches [t]he system of claim 8, wherein the routing coordinator is further configured to: select the first and second autonomous vehicles from the autonomous vehicle fleet (Stefan: Para. 0043; "As a result, based on these factors, server 54 will select two of those available fleet vehicles to carry out the requested reservation using a vehicle identifier for both vehicles and assign that identifier to the reservation account and corresponding rideshare records."), and determine a first route for the first autonomous vehicle to the pick-up location and from the pick-up location to the waypoint (Stefan: Para. 0021 and 0043; "The navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GPS component 42), or some or all navigation services can be done via telematics unit 24, wherein the location coordinate information (vehicle location data) is sent to a remote location for purposes of providing the vehicle with navigation maps, map annotations, route calculations, and the like." "Server 54 then communicates both the pickup coordinates and coordinates of a rallying location to the telematics unit of one selected fleet vehicle so this first vehicle can direct itself to the user for pickup.").
Regarding claim 11, Stefan remains applied as in claim 10 and further teaches [t]he system of claim 10, wherein the routing coordinator is further configured to determine a second route for the second autonomous vehicle from the waypoint to the destination (Stefan: Para. 0021 and 0043; "The navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GPS component 42), or some or all navigation services can be done via telematics unit 24, wherein the location coordinate information (vehicle location data) is sent to a remote location for purposes of providing the vehicle with navigation maps, map annotations, route calculations, and the like." "Server 54 also communicates the rallying location coordinates and drop off coordinates to the other selected fleet vehicle so this second vehicle can direct itself to the rallying location and wait for the first vehicle to arrive.").
Regarding claim 12, Stefan remains applied as in claim 8 and further teaches [t]he system of claim 8, wherein the routing coordinator is further configured to: identify a plurality of waypoint locations (Stefan: Para. 0063 and 0064; "In this step, furthermore, server 54 will determine if any of these vehicles have/will have enough resources (i.e., State of Charge/fuel) to safely carryout the reservation as requested (i.e., carryout the reservation tasks and still have enough remaining resources to arrive at a charge/fuel station)... However, if it is determined that none of the vehicles have/will have enough resources, method 400 will move to step 450." "In step 450, with reference to FIGS. 5 and 6, server 54 will review and analyze the system function data of each vehicle in light of their respective vehicle locations 506 and 510, the user location 502, and the destination location 504. Thereafter, server 54 will select at least two vehicles based on these factors. For instance, the fleet vehicle at vehicle location 506 has an estimated travel range 508 which can only allow the vehicle to get part way to the destination location 504 after getting the user at their user location 508. Conversely, the fleet vehicle at vehicle location 510 has an estimated travel range 512 which does not allow the vehicle to reach the user location 508 but allows the vehicle to reach destination location 504. Therefore, server 54 may select the vehicles at location 506 and the vehicle at location 510 because each is unable to carry out the reservation by themselves but can carry out the entire reservation when working in concert. Factoring into account the remaining vehicle resources, server 54 will also create a rallying location 514 located somewhere between the two vehicle locations 506 and 510. The rallying point location 514 acts as a midway point in which the selected vehicles are to meet (i.e., to establish a vehicle chain)."), and receive a selection from the plurality of waypoint locations, wherein the selection is used to determine the waypoint (Stefan: Para. 0064; "Factoring into account the remaining vehicle resources, server 54 will also create a rallying location 514 located somewhere between the two vehicle locations 506 and 510. The rallying point location 514 acts as a midway point in which the selected vehicles are to meet (i.e., to establish a vehicle chain).").
Regarding claim 17, Stefan remains applied as in claim 8 and further teaches [t]he system of claim 8, further comprising an onboard computing system on the first autonomous vehicle configured to: receive the route request (Stefan: Para. 0056; "Under such circumstances, the rideshare system can delegate one vehicle to autonomously traverse to the user's location, pick the user up, and transport the user to a rallying point."); drive the first autonomous vehicle to the pick-up location for picking up the passenger (Stefan: Para. 0056; "Under such circumstances, the rideshare system can delegate one vehicle to autonomously traverse to the user's location, pick the user up, and transport the user to a rallying point."); and drive to the selected waypoint (Stefan: Para. 0056; "Under such circumstances, the rideshare system can delegate one vehicle to autonomously traverse to the user's location, pick the user up, and transport the user to a rallying point.").
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claim 5 above, and further in view of Christen.
Regarding claim 6, Stefan remains applied as in claim 5, however Stefan is silent to charging the second autonomous vehicle at the waypoint.
In a similar field, Christen teaches [t]he method of claim 5, further comprising charging the second autonomous vehicle at the waypoint (Christen: Para. 0047, 0057, and 0058; "The process begins to search 309 for available rides and if none are available 311, the process may notify 313 the driver so the driver can make other accommodations as suitable. If a ride is available, the process will again attempt 315 to correlate driver arrival with recharging completion. Once the expected recharge completion time is within 317 a tunable threshold of the expected ride-hailing plus travel time back to the recharging point, the process may request 319 a return ride (with the pickup point being the driver's current location and the dropoff being the charging point). Since the process is capable of automatically managing the timing based on recharge/appointment windows, the process can request hailed vehicle services on behalf of the driver without the driver having to actually use a hailing application and/or guess at when it would be a good time to hail a ride back." "Whatever technique is chosen, the process attempts to schedule 509 the new vehicle and correlate 511 arrival times at a handoff point, and when the process determines that the expected arrival time for the second vehicles is within a tunable threshold of the expected first vehicle arrival time, the process can request 513 the second vehicle. If a vehicle is not available, the process may choose 519 a new handoff point and repeat the scheduling process. If the second vehicle is available, the process may complete 517 the leg of travel to the handoff, and resume for the new, second vehicle, in furtherance of obtaining a third vehicle, unless the second vehicle is capable of completing the journey." "The illustrative embodiments allow for correlation of multiple variables relating to ride-hailing and charging, and/or ride-hailing using multiple vehicles, in a manner that attempts to minimize traveler wait time or down time. ") for the benefit of extending the range the second vehicle can drive and reducing the wait/down time for the traveler caused by the vehicle needing to be recharged or replaced.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous fleet rideshare method that utilizes different vehicle for different legs of the trip from Stefan to have the next autonomous vehicle scheduled to receive a traveler to recharge its battery at the handoff location, as taught by Christen, for the benefit of extending the range the second vehicle can drive and reducing the number of times the user needs to stop for another handoff or recharging.
Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claim 8 above, and further in view of Christen.
Regarding claim 9, Stefan remains applied as in claim 8 and Stefan goes on to further teach switching, at the waypoint, to the second autonomous vehicle for the portion of the route request (Stefan: Para. 0043; "Server 54 also communicates the rallying location coordinates and drop off coordinates to the other selected fleet vehicle so this second vehicle can direct itself to the rallying location and wait for the first vehicle to arrive. In this way, the selected vehicles are considered to create a vehicle chain and the user can switch vehicles midway through their reservation.").
Stefan is silent to the central computing system is further configured to provide a user interface for selection between: pausing a ride at the waypoint while the first autonomous vehicle charges and continuing the route request with the first autonomous vehicle.
In a similar field, Christen teaches [t]he system of claim 8, wherein the central computing system is further configured to provide a user interface for selection between: pausing a ride at the waypoint while the first autonomous vehicle charges and continuing the route request with the first autonomous vehicle (Christen: Para. 0013, 0042, and 0030; "A vehicle enabled with a vehicle-based computing system may contain a visual front end interface 4 located in the vehicle. The user may also be able to interact with the interface if it is provided, for example, with a touchscreen display. In another illustrative embodiment, the interaction occurs through button presses, spoken dialog system with automatic speech recognition, and speech synthesis." "The system can choose a route for a user, or the system can present 215 alternate route options including a charging point. This presentation may also include, for example, the average current wait for a hailed ride and/or the proximity of food/groceries/malls, etc. Any information usable to help the user make the decision may be included in the route selection presentation process." "The illustrative embodiments propose and present routing and charging solutions that allow users to make better use of time, by freeing the user from the charging location while the vehicle charges. The embodiments may also accommodate cost optimized models, if significant difference in price may be achieved through use of remote charging points (remote from home). Further, the embodiments accommodate “handoff” scenarios, whereby ridesharing services can transfer passengers for convenience and/or if charging is needed.") for the benefit of allowing the user to decide whether they wish to wait for the first vehicle to recharge before continuing on the trip in the first vehicle or if they wish to switch vehicles they are traveling in.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous fleet rideshare method that utilizes different vehicle for different legs of the trip from Stefan with the user interface to allow the user to decide whether to switch vehicles, as taught by Christen, for the benefit of allowing the user to decide whether they wish to wait for the first vehicle to recharge before continuing on the trip in the first vehicle or if they wish to switch vehicles they are traveling in.
Regarding claim 13, Stefan remains applied as in claim 8, however Stefan is silent to the fact that it can be utilized to travel between cities.
In a similar field, Christen teaches [t]he system of claim 8, wherein the fleet of autonomous vehicles includes a first set of autonomous vehicles in a first city and a second set of autonomous vehicles in a second city (Christen: Para. 0054; "In this example, the user requests 501 a journey that would carry a first vehicle beyond a permissible zone and/or current charge range. So, for example, the user wants to travel from New York City to Chicago using AVs and/or ride-sharing. Since it may not be appropriate, in either case, to have a vehicle tasked with serving New York City travel all the way to Chicago, the process may obtain 503 a first vehicle that has a designated or possible travel distance in the general westerly direction from New York City to Chicago. Even if it were permissible to send an AV or driver from New York City to Chicago, the passenger may not want to incur the multiple recharging stops that might be needed along the way. While the passenger may elect to simply wait, the process may determine that for undelayed completion, the request may require multiple vehicles.") for the benefit of allowing the user to taxi to another city without having to schedule multiple rideshare trips with the same service.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous fleet rideshare method that utilizes different vehicle for different legs of the trip from Stefan to also work on traveling between cities, as taught by Christen, for the benefit of allowing the user to taxi to another city without having to schedule multiple rideshare trips with the same service.
Regarding claim 14, Stefan and Christen remain applied as in claim 13 and Christen goes on to further teach [t]he system of claim 13, wherein the routing coordinator is configured to coordinate routes for the first and second sets of vehicles in the first and second cities (Christen: Para. 0056 and 0057; "The process can monitor projected vehicle arrival times at a handoff location as a first vehicle travels, and can even set a request threshold based on expected arrival times." "Whatever technique is chosen, the process attempts to schedule 509 the new vehicle and correlate 511 arrival times at a handoff point, and when the process determines that the expected arrival time for the second vehicles is within a tunable threshold of the expected first vehicle arrival time, the process can request 513 the second vehicle.").
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Christen as applied to claim 14 above, and further in view of Rakah et al. (US Pub. No. 20180211541 A1), herein after Rakah.
Regarding claim 15, Stefan and Christen remain applied as in claim 14, however Stefan and Christen are silent to [t]he system of claim 14, wherein the routing coordinator is configured to detect an imbalance in the first and second sets of autonomous vehicles relative to route requests in the first and second cities.
In a similar field, Rakah teaches [t]he system of claim 14, wherein the routing coordinator is configured to detect an imbalance in the first and second sets of autonomous vehicles relative to route requests in the first and second cities (Rakah: Para. 0333, 0012, and 0347; "For example, in one embodiment, predicting imminent demand of ridesharing requests may include predicting general zones in a geographical area associated with the imminent demand. The general zones may be any physical region located within a geographical area, depending on implementation-specific considerations. For example, in one embodiment, the geographical area may be a city, and the general zone may be a portion of the city where imminent demand is predicted to occur within the next 15 minutes." "The at least one processor is configured to use the historical data to predict imminent demand of ridesharing requests including predicting general zones in the geographical area associated with imminent demand and select a holding zone for prepositioning empty ridesharing vehicles in order to expedite satisfaction of the predicted imminent demand." "Vehicle 1626 may be directed to another holding zone (not illustrated in FIG. 16) in a direction 1632 away from second holding zone 1610. The processor 310 may direct vehicle 1626 to another holding zone other than second holding zone 1610 based on the current location of vehicle 1626 (e.g., on a road headed away from second holding zone 1610) and a predicted imminent demand proximate another holding zone. However, in other embodiments, vehicles 1624 and 1626 may be directed to separate holding zones based on a variety of implementation-specific considerations. For example, vehicle 1624 may be closer to second holding zone 1610 than to first holding zone 1608 such that vehicle 1624 may be assigned to meet the demand in second general zone 1604 instead of first general zone 1602. For further example, in some embodiments, one or more of the vehicles may be directed to another holding zone if second holding zone 1610 is at full capacity (i.e., it cannot accommodate any more vehicles).") for the benefit of diagnosing the statistical supply and demand of rideshare vehicles across multiple cities.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the intercity rideshare system from Stefan in view of Christen with the analytics of the rideshare usage across multiple cities, as taught by Rakah, for the benefit of diagnosing the statistical supply and demand of rideshare vehicles across multiple cities.
Regarding claim 16, Stefan, Christen, and Rakah remain applied as in claim 15, however Stefan and Christen are silent to [t]he system of claim 15, wherein the routing coordinator is configured to detect the first set of vehicles is too small and wherein the central computer is configured to provide ride incentives to move vehicles from the second set to the first set.
In a similar field, Rakah teaches [t]he system of claim 15, wherein the routing coordinator is configured to detect the first set of vehicles is too small and wherein the central computer is configured to provide ride incentives to move vehicles from the second set to the first set (Rakah: Para. 0347; "Vehicle 1626 may be directed to another holding zone (not illustrated in FIG. 16) in a direction 1632 away from second holding zone 1610. The processor 310 may direct vehicle 1626 to another holding zone other than second holding zone 1610 based on the current location of vehicle 1626 (e.g., on a road headed away from second holding zone 1610) and a predicted imminent demand proximate another holding zone. However, in other embodiments, vehicles 1624 and 1626 may be directed to separate holding zones based on a variety of implementation-specific considerations. For example, vehicle 1624 may be closer to second holding zone 1610 than to first holding zone 1608 such that vehicle 1624 may be assigned to meet the demand in second general zone 1604 instead of first general zone 1602. For further example, in some embodiments, one or more of the vehicles may be directed to another holding zone if second holding zone 1610 is at full capacity (i.e., it cannot accommodate any more vehicles).") for the benefit of improving efficiency of a rideshare service across multiple cities by meeting the demand of a city with an appropriate supply.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the intercity rideshare system from Stefan in view of Christen to distribute its autonomous vehicles to other cities based on statistical supply and demand of the rideshare vehicles of each city, as taught by Rakah, for the benefit of improving efficiency of a rideshare service across multiple cities by meeting the demand of a city with an appropriate supply.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christen as applied to claim 18 above, and further in view of Stefan.
Regarding claim 20, Christen remains as applied as in claim 18, however Christen is silent to [t]he method of claim 18, further comprising receiving a selected waypoint from the plurality of waypoints, and determining a route for a first autonomous vehicle to the pick-up location and from the pick-up location to the waypoint.
In a similar field, Stefan teaches [t]he method of claim 18, further comprising receiving a selected waypoint from the plurality of waypoints, and determining a route for a first autonomous vehicle to the pick-up location and from the pick-up location to the waypoint (Stefan: Para. 0021 and 0043; "The navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GPS component 42), or some or all navigation services can be done via telematics unit 24, wherein the location coordinate information (vehicle location data) is sent to a remote location for purposes of providing the vehicle with navigation maps, map annotations, route calculations, and the like." "Server 54 then communicates both the pickup coordinates and coordinates of a rallying location to the telematics unit of one selected fleet vehicle so this first vehicle can direct itself to the user for pickup.") for the benefit of ensuring the vehicle know where to go to drive to both the pickup and the waypoint locations.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the ridesharing service from Christen to generate routes from the autonomous vehicle’s current location to the pickup location and then to the next waypoint on the trip, as taught by Stefan, for the benefit of ensuring the vehicle know where to go to drive to both the pickup and the waypoint locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. (US Pub. No. 20190122561 A1) discloses a dispatch system for a fleet of autonomous vehicles wherein the dispatch system can designate a swap point for a user to swap their current electric autonomous vehicle for a second one when it determines said first vehicle cannot complete the trip on its own without running out of charge. The swap point is set close to charging stations so that the first vehicle can quickly go recharge and the second vehicle can begin its leg of the trip on a full charge.
Khasis; Dan (US Pub. No. 20170262790 A1) discloses a route optimization system for a trip involving multiple autonomous vehicles taking different segments of the trip. One of the parameters that it is optimized for is reducing the number of times the vehicles must stop or be swapped out.
Ur; Shmuel (US Pub. No. 20200286034 A1) discloses a system for transporting utilizing drones and road vehicles across multiple cities and it utilizes multiple different road vehicles or drones for different segments of the route when necessary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663